DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8, 11, 26, and 29 are cancelled in the application.  Claims 23 and 27 have been amended in the amendment filed March 7, 2022.  Following the amendments, claims 9-10, 12-25, 27-28 and 30-31 are pending.
Claims 9-10 and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 23-25, 27-28 and 30-31 are examined in the instant Office action.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 3, 2021 and May 17, 2022 were filed after the mailing date of the non-final office action on October 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  The claims still contain an abbreviation (HD5) that is not spelled out in the first appearance.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, Claim 23 recites numerous improperly identified Trademarks registered by the USPTO (ex. Humira® is a registered trademark of AbbVie, Inc. and REMICADE® is a registered trademark of Janssen Biotech, Inc.).  The terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms. Second, due to the proprietary nature of the marks, their use in claims renders the scope of the claim indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25, 27-28 and 30-31 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and abstract idea judicial exceptions without significantly more. 
On pages 8-9 of Remarks filed March 7, 2022, Applicant traverses the rejection on the grounds that claim 23 has been “amended to recite specific treatments based on the classification of the subject as determined in step (c)”; and, Applicant “asserts that presently amended independent claim 23, and the claims that depend therefrom, are not directed merely to …[judicial exceptions] without significantly more.”  Lastly, Applicant asserts that the rest of the claims include additional elements that amount to significantly more than the judicial exception.

These arguments are not persuasive because, as amended, the step of administering does not integrate the judicial exception.  MPEP 2106.04(d)(2)(a) states: “The treatment or prophylaxis limitation must be ‘particular,’ i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites ‘administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype.’ This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and ‘administering a suitable medication to a patient.’ This administration step is not particular, and is instead merely instructions to ‘apply’ the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.”
Such is the case here, where the claims classify the subject into Type I or Type II phenotypes based on the % of cells that demonstrate “abnormal” HD5 localization/distribution, but the administering step recites all known Crohn’s treatments, which is analogous to generically administering a suitable medication for Crohn’s.  Administering is “based on the classification” but it is not particular to the classification itself.  In this way, the administering has only a nominal relationship to the judicial exception, and amounts to merely instructions to apply the exception in a generic way.
The examiner has provided evidence that the steps recited in addition to the judicial exception were all well-known, routine and conventional activities in the art prior to filing.
The α-defensins human defensins (HD)-5 and -6 are the most abundant, constitutively expressed defensins in the small intestine Paneth cells (PCs). HD-5 is not expressed in the normal stomach or colon but in gastritis pathology, such as colonic Crohn 's disease and ulcerative colitis, HD-5 is expressed in Paneth cells (Abstract; Cunliffe R.N. Molecular Immunology 40 (2003) 463-467).  Thus, it was well-established in the art prior to filing that Crohn’s disease subjects demonstrate reduced HD-5 expression (Wehkamp et al., Reduced Paneth cell alpha-defensins in ileal Crohn's disease, PNAS, Dec. 13, 2005, pp.8129-18134, Vol. 102, No. 50 cited on the IDS filed 5/14/2019; Simms et al. Reduced-defensin expression is associated with inflammation and not NOD2 mutation status in ileal Crohn's disease. Gut (2008) 57:903–10; and Elphick et al. Impaired luminal processing of human defensin-5 in Crohn's disease. Am J Pathol. (2008) 172:702–13).  Therefore, abnormal (“disordered” of claims 23 and 30) distribution of HD-5 was known to be a natural phenomenon associated with Crohn’s disease well before the filing date of the application.  Furthermore, Paneth cell granule abnormalities were routinely used to subtype Crohn’s disease (Cadwell K, et al. A key role for autophagy and the autophagy gene Atg16l1 in mouse and human intestinal Paneth cells. Nature (2008) 456(7219):259–263; Thachil et al. Abnormal activation of autophagy-induced crinophagy in paneth cells from patients with Crohn's disease. Gastroenterology (2012) 142:1097–9; and VanDussen KL, et al. Genetic variants synthesize to produce paneth cell phenotypes that define subtypes of Crohn’s disease. Gastroenterology, 2014;146(1):200–209 cited on the IDS filed 5/14/2019) Since HD-5 stains in the granules, its detection is one way to detect Paneth cell granule abnormalities.  Lastly, the claimed methods of treating Crohn’s disease were all well-established prior to filing.  In this way, none of the additional elements of the claims, alone or in combination, provide an inventive concept that demonstrates the invention is significantly more than the judicial exception. 
For all these reasons, the rejection of Claims 23-25, 27-28 and 30-31 is maintained.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

As currently amended, Claims 23-25, 27-28 and 30-31 stand as rejected under 35 U.S.C. 103 as being unpatentable over Simms et al. (2008) and VanDussen et al. (2014) (cited in the previous action), for reasons of record in the prior Office action. 
 Applicant asserts that Simms and VanDussen, alone or in combination, “fail to teach or suggest … determining the subcellular localization of HD5 in an HD5 positive cell to classify CD subjects in an effort to determine an appropriate treatment” (Remarks pg. 9).  Applicant argues Simms shows no significant differences in HD5 expression between control and non-inflamed CD patients; and VanDussen is silent with regards to any specific correlations between HD5 expression or localization in Crohn’s disease.  Thus, Applicant argues that the art does not teach the correlation between HD5 expression and Crohn’s disease and/or Paneth cell abnormality. Applicant further argues that HD5 immunofluorescence is superior to the lysozyme immunofluorescence taught by VanDussen.
While these arguments have been reviewed in full, they are not persuasive to overcome the rejection for the following reasons.  First, Applicant’s conclusions based on NOD2 genotype are moot since this is not a feature within the instant claims, also Simms makes clear that not all Crohn’s disease patients have this genotype and the “inflammatory state” of the sample determines human α-defensins 5 (DEFA5 a.k.a. HD5) expression (pg. 909, Discussion).  Applicant’s argument that the references, alone or in combination, fail to teach the correlation between HD5 expression/localization and Crohn’s disease is not persuasive. Applicant appears to argue that, although the Simms prior art teaches all the positively recited steps of the claims: detecting HD5 by immunostaining in a biological sample (see reference Figure 3) and identifying the number of HD5 cells with normal or abnormal HD5 localization/distribution (see reference Figure 2A), it cannot fully teach the claim because it does not teach the correlation between HD5 expression/localization and Crohn’s.  However, the correlation is a judicial exception that is not patent-eligible subject matter and, therefore, cannot distinguish the method of the claims over the method of the prior art.  Lastly, while Applicant asserts that the instant claims “classify CD subjects in an effort to determine an appropriate treatment”, the claimed treatment is not related to the determination.  Rather Applicant appends known treatments (as disclosed throughout VanDussen) onto the judicial exception correlation.  
Therefore, the invention as a whole is prima facie obvious and unpatentable over the teachings of the prior art, and the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649